DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 , drawn to a laser clad-welding method, classified in CPC B23K26/34.
II. Claims 3-4, drawn to a laser clad-welding method, classified in CPC B23K26/0823.
III. Claim 5, drawn to a laser clad-welding apparatus, classified in CPC B23K26/0869.
IV. Claim 6, drawn to a laser clad-welding apparatus, classified in CPC B23K26/103.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related a laser clad-welding method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in claim 1 of invention I and claim 3 of invention II have materially different design, mode of operation, function, effect, such as claim 1 of invention I comprising “in the second process, a laser torch for irradiating the laser . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 1 can be practiced by another .

Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 1 can be practiced by another and materially different apparatus, as such the apparatus in claim 5; and the apparatus as claimed in claim 6 can be used to practice another and materially different process, such as the process in claim 3.

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 3 can be practiced by another and materially different apparatus, as such the apparatus in claim 6; and the apparatus as claimed in claim 5 can be used to practice another and materially different process, such as the process in claim 1.

II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 3 can be practiced by another and materially different apparatus, as such the apparatus in claim 5; and the apparatus as claimed in claim 6 can be used to practice another and materially different process, such as the process in claim 1.

Inventions III and IV are directed to related a laser clad-welding apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in claim 5 of invention I and claim 6 of invention II have materially different design, mode of operation, function, effect, such as claim 5 of invention III comprising “a linear moving part configured to linearly move the laser torch; and a control part configured to control actions of the positioning part, the metal powder feeding part, the laser beam irradiation part, the rotary moving part, and the linear moving part, wherein the control part controls: the action of the positioning part so that a central axis of the countersunk groove coincides with a vertical direction; the actions of the metal powder feeding part and the laser beam irradiation part so that the laser beam is irradiated to the countersunk groove while feeding the metal powder to the . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the invention requires a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; the invention is likely to raise different non-prior artissues under 35U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species 
Species 1, drawn to figures 1-11 and 12, discloses a laser clad-welding device and method.

The species are independent or distinct because the species 1 and 2 are directed to different laser clad welding device and method, such as species 1 as shown in FIG. 12, the moving part 116 according to the Modified Example 1 includes an angle adjustment part 118 that adjusts an angle θ, which is an angle of the laser torch 14 with respect to the vertical direction, in place of the linear moving part 18 of the moving part 16 shown in FIG. 2. The control part 19 shown in FIG. 1 controls the actions of the rotary moving part 17 and the angle adjustment part 118 while the laser beam is being irradiated. And, as explained with reference to FIG. 11, when the part of the countersunk groove 33 on the center side of the combustion chamber 31 (i.e., the partitioning wall side) is being welded, the distance Ra from the central axis of the countersunk groove 33 to the irradiation locus L1 of the laser beam L is made to fall within the first distance range within which the partitioning wall 31 a does not melt down while the laser beam L is being irradiated. Further, when the part of the countersunk groove 33 on the outer circumferential side of the combustion chamber 31 (i.e., the combustion chamber wall side) is being welded, a distance Rb from the central axis of the countersunk groove 33 to the irradiation locus L2 of the laser beam L is made to fall within the second distance range within which, for the interface of the welded cladding layer 34, a prescribed processing allowance can be ensured with respect to the target interface. And Species 2 as shown in FIG.13, the moving part 216 according to the Modified Example 2 includes only the rotary moving part 17 of the moving part 16 shown in FIG. 2 and does not include the linear moving part 18 thereof. That is, the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

recognized divergent subject matter;
the inventions have acquired a separate status in the art due to the invention require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761